NUMBER 13-21-00257-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                            IN RE NINA YZETT PARODI


                        On Petition for Writ of Mandamus.


                                        ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

       Relator Nina Yzett Parodi filed a petition for writ of mandamus through which she

asserts that the trial court abused its discretion by issuing temporary orders and by failing

to dismiss the motion to modify the parent-child relationship filed by the real party in

interest, Eloy Peralez. Relator also requested that we stay the trial court proceedings,

including the temporary orders issued on May 3, 2021, pending resolution of her original

proceeding. By previous order, we requested that Peralez file a response to the petition
for writ of mandamus and ordered relator’s request for a stay to be carried with the case

until further order of this Court. See TEX. R. APP. P. 52.10(b).

       Relator has now filed an amended motion to stay the underlying proceedings,

asserting that this matter has been set for a bench trial on September 9, 2021. She again

requests that we stay the underlying proceedings pending resolution of her petition for

writ of mandamus. According to the certificate of conference for the amended motion to

stay, Peralez opposes the relief sought.

       The Court, having examined and fully considered the amended motion to stay, is

of the opinion that it should be granted as specified here. We grant the amended motion

to stay, and we order the underlying trial court proceedings to be stayed. However, the

trial court’s temporary orders of May 3, 2021, as referenced in the petition for writ of

mandamus, and July 26, 2021, as referenced in the amended motion for stay, shall

remain in effect. Our order regarding these matters will be effective pending further order

of this Court or resolution of this original proceeding. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).



                                                                   PER CURIAM



Delivered and filed on the
24th day of August, 2021.




                                              2